DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the first species as described in the embodiment of paragraph. 0003 of the specification corresponding to claims 1-12 in the reply filed on 03/01/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 4-5, it is set forth that a “baseline” time of flight is established; however, it is unclear what is considered a “baseline” time of flight since the claim does not further provides if it would be for example an average of calculated times of flight or other value; based on the broadest reasonable interpretation a baseline time of flight can be merely an additional calculated time of flight that can be called a “baseline” time of flight which is then compared to the others; the claim is indefinite.
In claims 6, 7 “the brain cells” lack antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloan (US 2007/0100398) in view of Islam (2022/0047167, effective filing date Dec. 31, 2012).
With respect to claim 1 Sloan discloses a method, comprising:
implanting an implantable biosensor within a subject, the implantable biosensor comprising an array of light sources and an array of light detectors: activating the array of light sources to direct light signals at a targeted tissue site in the subject: capturing, with the light detectors, the light signals reflected off the targeted site; (see see para. 0014, 0016, 0017, 0018-0025), see abstract “Neural stimulation and optical monitoring systems and methods are disclosed. In one embodiment, an apparatus for treating a neural condition includes a signal delivery device configured to be implanted into a patient proximate to a skull of the patient and positioned to apply electromagnetic signals to one or more target sites within the patient. The apparatus also includes an implantable optical monitoring assembly configured to monitor optical properties at one or more optical monitoring sites within the patient. The apparatus further includes a controller configured to be implanted into the patient. The controller is operatively coupled to the signal delivery device and the optical monitoring assembly and programmed to control both the signal delivery device and the optical monitoring assembly. The controller also includes a power source to power both the signal delivery device and the optical monitoring assembly.”, see para. 
However, although Sloan discloses detection of the reflection from the tissue (see para. 0014), Sloan fails to explicitly disclose calculating a roundtrip propagation time for each of the light signals; and
comparing the roundtrip propagation time for each of the light signals against previous calculated respective roundtrip propagation times to determine an occurrence of a change in the targeted tissue site.
Islam in the same field of endeavor in the subject of optical systems and time of flight imaging system discloses LED sensors that send and emit light and further the time of flight can be calculated (see para. 0030 for example “The imaging system is also configured to measure time-of-flight based at least in part on the sample detector output.”.  Furthermore, Islam disclose the comparison of the time of flight “see para. 0030,0031 claim 16 of Islam for example and throughout the specification, “the optical system of claim 15, wherein the imaging system further comprises a beam splitter configured to receive at least part of the laser diode generated light and to split the received light into a sample arm and a reference arm, at least a portion of the sample arm light able to be directed to the user; wherein at least one of the second plurality of detectors configured to receive at least a portion of the reference arm light and configured to generate a reference detector output, and at least another of the second plurality of detectors configured to receive from the user at least a portion of reflected sample arm light and configured to generate a sample detector output; and wherein the time-of-flight measurement compares the reference detector output and the sample detector output.”
Therefore, it would have been obvious to one skilled in the art before the effective filing data to for the invention of Sloan to calculate a roundtrip propagation time for each of the light signals; and comparing the roundtrip propagation time for each of the light signals against previous calculated respective roundtrip propagation times to determine an occurrence of a change in the targeted tissue site as disclosed by Islam because doing will allow to calculate the distance to the tissue (see para. 0308).

    PNG
    media_image1.png
    527
    493
    media_image1.png
    Greyscale

With respect to claim 2 Sloan in view of Islam further discloses wherein the targeted tissue site is one or more brain cells of the brain. (see Fig. 3)
With respect to claim 3 Sloan in view of Islam further discloses wherein the array of light sources includes an LED array. (see Sloan para. 0044)
With respect to claim 4 Sloan in view of Islam further discloses including establishing a baseline roundtrip propagation time for each light signal; With respect to claim 5,Sloan in view of Islam further discloses wherein comparing the roundtrip propagation time including comparing the roundtrip propagation time for each of the light signals against each of the baseline roundtrip propagation time (The baseline “time of flight”, based on the broadest reasonable interpretation, is interpreted as an additional time of flight which is calculated and further compared to other calculated time of flight; Islam discloses such a limitation since it provides realtime applications of the invention and further the comparison of time of flights (see claim 16, para. 0030, 0031, for example and throughout the specification)

With respect to claim 6 Sloan in view of Islam further discloses including providing a visual display of the one or more brain cells (see Sloan para. 0022, in which the tissue is imaged and located “A stimulation site and/or a target neural population may be identified and/or located in a variety of manners, for example, through one or more procedures involving anatomical landmark identification; structural and/or functional anatomical imaging (e.g., Magnetic Resonance Imaging (MRI), Diffusion Tensor Imaging (DTI), functional MRI (fMRI), Positron Emission Tomography (PET), Magnetic Resonance Angiography (MRA), Near-infrared Spectroscopy (NIRS) or Optical Tomography (OT), or Magnetoencephalography (MEG)); electrophysiological signal measurement (e.g., electroencephalography (EEG) or electromyography (EMG)); anatomical spectroscopy (e.g., Magnetic Resonance Spectroscopy (MRS)); and/or other techniques. Representative manners of identifying a target neural population and/or a stimulation site are given in U.S. Pat. No. 7,010,351, which is incorporated herein by reference in its entirety.”.

With respect to claim 7 Sloan in view of Islam further discloses including securing the implantable biosensor adjacent the one or more brain cells. (see Sloan para. 0036).

With respect to claim 8 Sloan in view of Islam further discloses wherein the implantable biosensor includes a penetrating member configured to at least partially penetrate tissue to secure the implantable biosensor adjacent the one or more brain cells. (see Sloan para. 0036, Fig. 3)

With respect to claim 9 Sloan in view of Islam further discloses, wherein implanting the implantable biosensor includes introducing an access device through the skull of the subject, and introducing the implantable biosensor through the access device (see Fig. 3 elements 480, 460, 120) .

With respect to claim 10 Sloan in view of Islam further discloses wherein the implantable biosensor comprises LIDAR technology (see Islam para. 0353).

With respect to claim 11 Sloan in view of Islam further discloses further including transmitting data signals to an external processor coupled with memory, the data signals corresponding to the roundtrip propagation times (The data is transmitted to external computer/processor 800 in Sloan)

With respect to claim 12 Sloan in view of Islam further discloses wherein transmitting data signals includes wireless technology (see Sloan para. 0029, 0030).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793